Citation Nr: 1534506	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  13-06 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sclerosis and arthritic changes of the left wrist (left wrist disability).


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to September 1977.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This case was previously before the Board in April 2015 when it was remanded for additional development.  Concerning the issue of entitlement to service connection for a left wrist disability, for the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).  For the issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD, for the reasons discussed below, the Board finds that there has not been substantial compliance with its prior remand directives and another remand is required.  Id.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent evidence is against a finding that sclerosis and arthritic changes to the left wrist are related to the Veteran's military service or manifested to a compensable degree within one year from separation from service.


CONCLUSION OF LAW

The criteria for service connection for sclerosis and arthritic changes to the left wrist have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, if notice was not provided prior to initially adjudicating the claim, or if provided, was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is preserved, so not frustrated, in that the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).
The U.S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  Moreover, as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing error, but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, VCAA notice letters were sent to the Veteran in July 2010 and August 2010.  These letters informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a SOC in February 2013 and SSOCs in May 2014 and May 2015.  Therefore, he has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).
The claims file contains STRs, VA medical evidence, private medical evidence, and the Veteran's contentions.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided a VA examination to evaluate his left wrist in May 2015.  The examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.
II.  Stegall Analysis
As previously noted, the Board remanded this case for further development in April 2015.  The Board specifically instructed the AOJ to schedule the Veteran for an examination to determine if his left wrist disability was etiologically related to active service and to readjudicate the claim on appeal.  Subsequently, the Veteran was afforded an examination in May 2015 to determine if it was at least as likely as not that the Veteran's injury in January 1975 was etiologically related to his current left wrist disability.  Thereafter, the Veteran's claims were readjudicated in a May 2015 SSOC.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


III.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014)); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2015).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015). 

Additionally, claims for certain chronic diseases - namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard under 38 C.F.R. § 3.303(b) (2015).  A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a) (2014).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

IV.  Analysis

The Veteran contends that his current left wrist degenerative arthritis is etiologically related to active service.  Unfortunately, the Board finds that service connection is not warranted.

The Veteran satisfies the first threshold element of service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In a May 2015 Compensation and Pension (C&P) examination report, the Veteran was diagnosed with degenerative arthritis in his left wrist.

The Veteran satisfies the second threshold element of service connection, an in-service incurrence or aggravation of a disease or injury.  Id.  A January 1975 STR noted that the Veteran fell and injured his left wrist and was diagnosed with a sprain.

The Veteran fails to satisfy the third threshold element of service connection, a nexus between the claimed in-service disease and the present disability.  Id.  In a May 2015 C&P examination report, the examiner noted that the Veteran's claims file and VBMS had been reviewed.  The Veteran was diagnosed with degenerative arthritis of the left wrist and the examiner noted that the Veteran was first diagnosed with this in April 2015.  

The Veteran reported that in January 1975, he fell and injured his left wrist.  A January 1975 STR noted that the Veteran was seen for a fall and was diagnosed with a left wrist sprain.  There were no further complaints or a chronic pattern of a left wrist condition during active service.  The VA examiner noted that on the Veteran's September 1977 Report of Medical Examination and Report of Medical History for separation, no wrist problems were noted and the Veteran noted that he was in good health.  Additionally, on an August 1985 Report of Medical Examination and Report of Medical History for enlistment into the National Guard, there was no mention of any wrist pain or problems.  April 2015 x-rays of the Veteran's wrist showed no definite fractures or dislocation, but degenerative changes of the trapezium and first carpal-metacarpal joint were noted.  

The VA examiner opined that the Veteran's current degenerative arthritis of the left wrist was less likely than not incurred in or caused by his claimed in-service, injury, event, or illness.  The rationale provided was that despite the fact that the Veteran stated that he had left wrist pain since his fall in active service, a review of the STRs revealed that the Veteran was seen just one time for a left wrist injury and diagnosed with a sprain.  There was no chronic pattern noted and the Veteran's September 1977 examination at separation was normal with no mention of wrist pain.  Additionally, his August 1985 enlist examination into the National Guard was also normal and no mention of wrist pain or problems was noted.  

The VA examiner noted that the January 1975 STR was the only noted complaint of a wrist injury.  The Veteran was diagnosed with a sprain and there was no further treatment on a chronic basis or that the Veteran had additional complaints for his wrist during active service.  The examiner noted that the record would indicate that the Veteran's condition resolved as noted, and two further examinations, in September 1977 and August 1985, supported this contention.  She opined that this is typically the case with wrist sprains.  The examiner noted that the Veteran had degenerative changes in the trapezium and first carpal-metacarpal joint, as noted in April 2015 x-rays.  The examiner further noted that if this were due to the Veteran's remote history of a fall in 1975, there would have been more of a pattern of continued pain since that time, which the Veteran's in-service and post service treatment records do not support.  

For the above-stated reasons and bases, and based on this negative nexus opinion, the Board concludes that the preponderance of the evidence is against a finding that service connection for sclerosis and arthritic changes to the left wrist is warranted on a direct basis.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board further finds that the preponderance of the evidence is against a showing that the Veteran's left wrist degenerative arthritis manifested to a compensable degree within one year of separation from service, or that the Veteran had a continuous symptomatology of arthritis since separation from service.  As noted previously, on his September 1977 Report of Medical Examination and Report of Medical History, for separation from service, as well as his August 1985 Report of Medical Examination and Report of Medical History for entrance into the National Guard, neither the VA examiner nor the Veteran noted any left wrist pain or problems.

Private medical treatments from Triangle Arthritis and Rheumatology Associates, in September 2004, noted that the Veteran's wrists had full range of motion without Synovitis.  Treatment reports from November 2004, December 2004, February 2005, March 2005, and July 2005 all noted the same thing: that the Veteran's wrists had full range of motion without Synovitis.  A treatment report from November 2005 noted that the Veteran had soreness in his right wrist, not his left, which resolved itself.  The Veteran's wrists had full range of motion without Synovitis.  An April 2006 private treatment report also noted soreness in the Veteran's right wrist, that the Veteran had not noted any wrist swelling, and that his wrists had full range of motion without Synovitis.

April 2006 private x-rays from Wake Radiology showed that there were small irregular areas at the ulnar styloid that were worrisome for developing ulnar erosions.  The examiner who reviewed the x-rays noted that on the Veteran's left wrist, relatively advanced narrowing existed at the scaphoid-trapezium/trapezoid, the thumb saddle joints were relatively well preserved, and that this was a somewhat focal area of joint space narrowing.  The examiner noted that this could represent a degenerative process.

Private treatment reports dated in July 2006, November 2006, and February 2007 all noted that the Veteran's wrists had full range of motion without Synovitis.  February 2007 x-rays from Wake Radiology noted that the Veteran's left wrist appeared unchanged since the April 2006 x-rays.  The conclusion was that there appeared to be erosions and in the distal left scaphoid, degenerative changes in the distal scaphoid of the left wrist, and it was possible these were degenerative subcortical cystic changes.  

Private treatment reports dated in June 2007 and October 2007 noted that the Veteran's wrists had full range of motion without Synovitis.  A January 2008 private treatment report noted that the Veteran's wrists were nontender, had no swelling, and had full range of motion.  An April 2008 report noted that the Veteran's wrists had full range of motion without synovitis.  

April 2008 x-rays from Wake Radiology noted left wrist narrowing at the scaphoid and trapezium region and there appeared to be early degenerative changes at the thumb saddle joint with no erosive changes.  The impression was osteoarthritis changes at the left thumb base.  

Private treatment reports dated in June 2008, July 2009, and January 2010 private treatment reports all noted that the Veteran's wrists were nontender, had no swelling, and had full range of motion.  January 2010 private x-rays from Wake Radiology noted ostearthritis changes to the Veteran's left wrist.  Private treatment reports from May 2010 and June 2010 private treatment reports noted that the Veteran's wrists were nontender, had no swelling, and had full range of motion.

Despite the Veteran telling the examiner in the May 2015 C&P examination report that he had left wrist pain since active service, as discussed previously, post-service left wrist complaints are not shown in the record until September 2004, 27 years after the Veteran's discharge from active service and 29 years since the Veteran injured his left wrist in a fall.  It was not until April 2006 that degenerative changes in the Veteran's left wrist were seen in x-rays.  The Board notes that the passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim, just not the only or sole factor); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the Veteran had failed to account for lengthy period between service and initial symptoms of disability).

The Board further notes that the Veteran is competent to report on factual matters of which he had firsthand knowledge; however the Board finds that his reports concerning continuous left wrist symptomatology since service are not credible in light of the service separation and National Guard examinations and the referenced private treatment records affirmatively showing no complaints regarding the left wrist for over 20 years post service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Further, there is no basis for concluding that a lay person such as the Veteran is competent of discerning whether his current left wrist degenerative arthritis is related to service, in the absence of specialized medical training, which in this case the Veteran has not established.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. §§ 3.303(a), 3.159(a) (2015); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.

Additionally, the Board finds that the May 2015 C&P examiner's negative nexus opinion to be the only medical opinion, and as such, affords it great probative weight.  The Board finds the May 2015 C&P opinion to be factually accurate, fully articulated; it also contains sound reasoning.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As a result, service connection is not warranted on a presumptive basis or on the basis of continuous symptomatology of arthritis since service.  See 38 C.F.R. §§ 3.307, 3.309 (2015).

On the basis of the above analysis, the preponderance of the evidence is against the claim for service connection for sclerosis and arthritic changes to the left wrist and the claim must be denied.


ORDER

Entitlement to service connection for sclerosis and arthritic changes to the left wrist is denied.


REMAND

The development actions requested in the Board's April 2015 remand were not fully completed.  A remand by the Board confers on claimants, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remand must be conducted prior to adjudication.

In the April 2015 remand, the Board specifically asked the VA examiner to confirm whether the Veteran's claimed stressor was adequate to support a diagnosis of PTSD under the DSM-IV and whether the Veteran's symptoms were related to the claimed stressors.  In the May 2015 C&P examination, the DSM-5 was used.

Additionally, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM, Fourth Edition (DSM-IV) and replace them with references to the recently updated DSM-5.  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015) (emphasis added).  The AOJ certified the Veteran's appeal to the Board in June 2014 and therefore, this claim is governed by DSM-IV.  Therefore, while the Board acknowledges that the DSM-5 represents the most up-to-date clinical diagnostic guidelines, due process requires that the Veteran's claim of service connection for an acquired psychiatric condition must also be considered using the DSM-IV criteria.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for any psychological disability, to include PTSD.  All requests for records and responses must be associated with the claims folder.

2. Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of the Veteran's acquired psychiatric condition, to include PTSD.  The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the VA examiner.  

Based upon a review of the relevant evidence of record and history provided by the Veteran, the VA examiner is asked to identify the current psychiatric diagnosis(es) for the Veteran.  The VA examiner should reconcile the conflicting opinions of the December 2010 private physicians, who diagnosed the Veteran with PTSD, with the May 2015 C&P examiner's opinion, who found that the Veteran did not meet the criteria for a PTSD diagnosis, regarding the Veteran's symptomatology, and express any agreement or disagreement with each opinion.  

The VA examiner is then specifically requested to offer the following opinions:

a. Does the Veteran meet the criteria for a diagnosis of PTSD using either the DSM-IV or DSM-5?  Under both criteria, the VA examiner should only consider the verified stressor of the Veteran finding out that his lifelong friend was killed and the Veteran was not allowed to go to the funeral because he was on active duty.

i. If a diagnosis of PTSD is provided, is it at least as likely as not (a 50 percent probability or higher) that the Veteran's PTSD had its onset during service, or is otherwise related to active service?

ii. If the Veteran fails to meet the criteria for a diagnosis of PTSD under both DSM-IV and DSM-5, the VA examiner should specifically identify which portion(s) of the criteria the Veteran failed to satisfy.

b. Regarding any other psychiatric diagnosis, is it at least as likely as not (a 50 percent probability or higher) that the Veteran's acquired psychiatric condition had its onset during service, or is otherwise related to active service?  

A rationale should be given for all opinions and conclusions rendered.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3. Any opinions offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resorting to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

4. Upon completion of the above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran should be provided with a SSOC that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


